Citation Nr: 0701949	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  97-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for synovitis 
with arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.

In September 2003, the Board denied the veteran's claim.  The 
veteran appealed to the Court of Appeals for Veterans Claims, 
which vacated the Board's decision and remanded it to the 
Board for readjudication.  As a result, the Board remanded 
the claim for further development in December 2005.  In 
January 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The veteran's left knee synovitis with arthritis is 
manifested by limitation of flexion to 30 degrees, due to 
pain, with normal extension of the knee to zero degrees. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for left knee synovitis 
with arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in April 2003, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated on four occasions in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's service-connected left knee disability 
currently carries a rating of 10 percent for arthritis under 
DC 5020-5010.   Additionally, he has a separate 30 percent 
rating for internal derangement of the left knee, which is 
not on appeal and will not be discussed further. 

DC 5020 directs that the disease should be rated on 
limitation of motion of the affected parts, as arthritis.  DC 
5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative arthritis of the 
left knee.  See VA x-ray report dated in March 1998.  Thus, 
DCs 5010 and 5003 are applicable, and direct the Board's 
attention to DCs 5260 and 5261 for limitation of motion 
referable to the knee.  

In order to assign a 20 percent rating under DC 5260, flexion 
of the leg must be limited to 30 degrees.  38 C.F.R. § 4.71a, 
DC 5260.  The maximum rating of 30 percent is warranted when 
flexion is limited to 15 degrees.  Id.  Functional loss, 
which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, also should be considered in 
addition to these criteria.  38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2006); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

During the course of the claim, the veteran has undergone 
four VA examinations to determine the severity of his knee 
disability.  However, it was not until February 2006 that the 
full scope of the veteran's disability was documented 
sufficiently, to include factors involving functional loss.  
His range of motion was tested at that time, and he was able 
to flex to 45 degrees.  However, the examining physician also 
noted that pain began, and markedly increased, at 30 degrees 
of flexion, resulting in 15 degrees of functional loss.   
Outpatient clinical records, dated from 1995 to 2006, have 
also been reviewed.  While these records document that the 
veteran has on occasion been treated for pain in his knee, 
and has undergone radiographic and magnetic imagining, formal 
range of motion studies on which a rating may be based were 
not conducted.  Thus, the Board primarily has focused on this 
most recent examination to determine the full extent of his 
disability.

Based on that exam, the veteran is found to have flexion 
limited to 30 degrees, when his functional loss, or 
limitation due to pain, is taken into consideration.  This 
warrants the higher, 20 percent rating.  The maximum 30 
percent rating is not warranted, however, as the medical 
evidence demonstrates that the veteran's is able to flex 
beyond 15 degrees.  

For a rating in excess of 20 percent under DC 5261, there 
must be limitation of extension of the leg to 20 degrees or 
more.  38 C.F.R. § 4.71a, DC 5261.  Examinations consistently 
show that the veteran has normal extension (to zero degrees).  
See VA exam reports dated in July 1996, April 1998, October 
2002, and February 2006.  Thus, a higher rating under this 
code is not warranted. 

In sum, the veteran's left knee disability warrants a 20 
percent rating, and no higher, under DC 5260, for limitation 
of flexion due to pain.  This adequately compensates the 
veteran's functional loss due to his service-connected 
disability. 

ORDER

A 20 percent evaluation, and no higher, for synovitis with 
arthritis of the left knee is granted, subject to regulations 
applicable to the payment of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


